Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 06, 2021

The Court of Appeals hereby passes the following order:

A21A0827. FENG v. THE STATE.

      This Court granted an application for discretionary appeal filed by Shaw Feng,
challenging the trial court’s revocation of his probation. After thorough consideration
of this case, including a review of the relevant law and the entire appellate record, we
have determined that the law and evidence authorized the findings and conclusions
made in support of the trial court’s decision. Accordingly, the application for
discretionary appeal having been improvidently granted, this appeal is dismissed.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         07/06/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.